Citation Nr: 0838786	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-37 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967 and from August 1971 to April 2001.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, TX.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met. 38 U.S.C.A.  § 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R.  § 3.304(f).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV). Id., see also 38 
C.F.R. § 4.125(a) (2008).

The veteran's extensive service treatment records are absent 
for any complaints of or treatment for symptoms of PTSD. 

In January 2008, the veteran underwent examination by a VA 
staff psychologist regarding his claimed PTSD.  The examiner 
indicated that he had reviewed the veteran's claims file in 
conjunction with the examination and commented in his report 
as to specific content in the claims file, including the 
veteran's DD 214.

The VA examination report revealed a list of DSM IV 
diagnoses, including Axis I diagnosis of mood disorder not 
otherwise specified, with paranoid features, Axis II 
diagnosis of very superior intelligence and personality 
disorder, not otherwise specified, with paranoid and avoidant 
features, Axis III diagnosis of the veteran's numerous 
physical disabilities, Axis IV diagnosis of no significant 
functional impairment, and Axis V diagnosis of a Global 
Assessment of Functioning (GAF) of 75.

Following interview of the veteran and mental status 
examination, the examiner reported that the veteran did not 
fit the criteria for a diagnosis of PTSD and his medical 
history indicated that he was best diagnosed as suffering 
from a mood disorder, providing highly probative evidence 
against this claim.  Although the veteran expressed guilt 
with regard to another soldier who died while in the 
veteran's care, the veteran did not have any significant 
symptoms of emotional distress related to that incident.  

Included in the report, the VA examiner stated that "[the 
veteran's PTSD] symptoms are neither frequent nor severe and 
they do not interfere with his social or occupational 
functioning."  The Board does not find this statement to be 
internally inconsistent with the examiners opinion that the 
veteran does not currently have a PTSD diagnosis.  That the 
examiner mentioned the veteran's PTSD "symptoms" does not 
render the opinion inaccurate or inadequate because the 
totality of the examiner's report indicated no diagnosis of 
PTSD.  In addition, the examiner's opinion provided a 
detailed rationale based on the veteran's entire medical 
record.

The January 2008 examiner's conclusion is largely supported 
by VA outpatient treatment records with the exception of a 
consult request from the Veteran Center Screening Clinic, 
dated January 2005, where the veteran was given a provisional 
diagnosis of PTSD.  This provisional diagnosis and consult 
request was provided following the veteran's self-reported 
symptoms of avoidance, family discord, anger outburst, 
isolation, problems with people, short-term memory loss, 
numbness, and loss of interest in all activities.  

Following the consult request from the Veteran Center 
Screening Clinic, the record contains multiple VA outpatient 
treatment reports addressing the veteran's PTSD claim.  In 
February 2005, the medical health care professional indicated 
a diagnosis of rule out PTSD.  Similarly, in March 2005 and 
April 2005, the veteran obtained a diagnosis of rule out 
PTSD.

Also of record is a note, dated June 2007, from a physician 
who reported a diagnosis of a dysthymic disorder and PTSD 
traits, as well as narcissistic personality traits and a GAF 
of 50.  More recently, from November 2007, a note from the 
same physician in June 2007, who is the veteran's current 
treating physician, gave a diagnosis of dysthymic disorder 
and PTSD traits, as well as narcissistic personality traits 
and a GAF of 55.  

Significantly, none of these records indicate a diagnosis of 
PTSD.  

To the extent that the provisional diagnosis of PTSD from 
January 2005 could be considered evidence in favor of a 
diagnosis of PTSD, the Board must weigh that evidence along 
with the other evidence of record to determine whether the 
veteran has PTSD.  

In considering medical opinions, the probative weight to be 
attached to such are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  
Additionally, the thoroughness and detail of a medical 
opinion are among the factors for assessing the probative 
value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).

The Board affords considerably greater value to the opinion 
of the VA examiner, taken together with VA outpatient 
treatment records, because of the extensive review of the 
claims file by the VA examiner, the scope of the examination, 
and the detailed rationale given by the VA examiner.  The 
provisional PTSD diagnosis from a consult request was 
provided by the Veteran Center Screening Clinic following the 
veteran's self-reported symptoms.  There is no indication 
that this provisional diagnosis was based on review of the 
claims file and there is minimal rationale provided to 
support the diagnosis.  Finally, all subsequent VA outpatient 
treatment records indicated a diagnosis of rule out PTSD, and 
the VA examination rendered a diagnosis of no PTSD.  The 
preponderance of medical evidence shows that the veteran does 
not have PTSD.

Simply stated, the Board has reviewed the medical evidence in 
detail and finds that the service and post-service medical 
records, overall, provide evidence against the veteran's 
claim that he has PTSD at this time.  Even though there are 
indications of PTSD and PTSD symptoms in the record, the 
Board finds that the best medical evidence in this case 
provides evidence against the claim that the veteran 
currently has PTSD at this time.  

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Without a diagnosis of PTSD, service connection cannot be 
granted for this disability. See 38 C.F.R. § 3.304(f).  
Hence, in the absence of proof of a present disability there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

In sum, the preponderance of evidence of record is against 
the veteran's claim for entitlement to service connection for 
PTSD.  As such, the claim for entitlement to service 
connection for PTSD must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the bulk of the VCAA duty to notify was satisfied prior 
to the initial RO adjudication.  This was accomplished by way 
of a letter sent to the veteran in December 2004, that fully 
addressed all three notice elements.  The letter was sent 
prior to the initial RO decision regarding the veteran's 
claim for entitlement to service connection for PTSD.  This 
letter informed the veteran of what evidence was required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.

The duty to notify, as to assignment of disability ratings 
and effective dates, was not completely satisfied prior to 
the initial unfavorable decision on that claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).

In this case, the VCAA duty to notify with regard to 
assignment of disability ratings and effective dates was 
satisfied subsequent to the initial RO decision by way of a 
letter sent to the veteran in December 2006.  The letter 
informed the veteran of what evidence was required to 
substantiate the claim as far as an initial disability rating 
and effective date.  Although the notice letter was not sent 
before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  

Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a statement of the case from 
September 2007 and a supplemental statement of the case from 
February 2008, after the notice was provided.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal, as the timing error 
did not affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA outpatient treatment records.  The veteran was 
afforded a VA medical examination on January 2008.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


